IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,640-01


      EX PARTE LISA ANN BROWN AKA PATRICIA SUZANNA MAY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1307909-A IN THE 176TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of delivery of a controlled substance and sentenced to seven months

imprisonment. The Applicant did not file a direct appeal. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that her due process rights were violated because Gerald Goines, an

officer with the Houston Police Department, who was the sole witness against her, was under

investigation for falsifying evidence and had been relieved from duty. Applicant argues that the

Court should infer that the officer’s testimony was false based on his prior misconduct and that

Applicant’s due process rights were violated. This Court has recently decided that the factors
                                                                                                       2

discussed in the Coty1 case should apply to state actors such as police officers. Ex parte Mathews,

___ S.W.3d ___ WR-91,731-01 (Tex. Crim. App. Jan. 26, 2022).

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Coty, 418

S.W.3d 597 (Tex. Crim. App. 2014). In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

        The trial court may order depositions, interrogatories, or a hearing. It appears that Applicant

is represented by counsel. If the trial court elects to hold a hearing, it shall determine if Applicant

is represented by counsel, and if not, whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall determine whether Applicant has established an inference of falsity as

set out in this Court’s opinion in Coty, and if so, whether it was material. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested


        1
            Ex parte Coty, 418 S.W.3d 597 (Tex. Crim. App. 2014).
                                                   3

by the trial court and obtained from this Court.



Filed: April 27, 2022
Do not publish